DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 8-18 are allowable over the prior art of record.

EXAMINER'S AMENDMENT
An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
          Authorization for this Examiner's Amendment was given in a telephone interview with Gustavo Marin (Reg. No. 73,270) on January 22, 2021. 

The claims have been amended as follows:
All of the claims standing for examination are reproduced below with appropriate status indication.
1. (Currently amended) A discussion group system comprising:
a network-connected discussion group server comprising a memory and a processor and further comprising programmable instructions stored in the memory and operating on the processor, the instructions when executed by the processor, cause the processor to:
receive a plurality of connection from a plurality of user devices, each user device associated with a plurality of metadata; 
receive a plurality of content, the content corresponding to a plurality of topics from one or more pre-configured discussion groups; 
transform, in real-time, the at least portion of the plurality of content into transformed content, the transformed content resulting in different metadata-based derivation views of the at least a portion of the plurality of content based on a type associated to a first user device, of the plurality of user devices;

send the transformed content to the discussion group interface;   
wherein the discussion group platform API is operable to: 
process one or more event triggers on the discussion group platform, send transformed content;
establish different discussion group views;
update the transformed content;
wherein a first discussion group interface, of a plurality of discussion group view interfaces, comprises a discussion group menu interface operable to receive discussion group instance platform data;
wherein the first discussion group view interface further comprises one or more discussion group source interface displays operable to display content of a data object, the data object comprising a stream of a discussion group source data transformed from another view’s instance conversation data;
wherein the one or more discussion group source interface displays comprises one or more discussion group source conversation interface displays;
wherein the one or more discussion group source conversation interface displays display content of the data object or stream of a discussion group source conversation data that has been transformed;
wherein the first discussion group view interface further comprises one or more instance conversation interfaces;
wherein the one or more instance conversation interfaces receive instance conversation data;
wherein the one or more instance conversation interfaces further comprise one or more instance post data interface;
wherein the one or more instance post data interface receives instance post data;
wherein a discussion group event manager comprises discussion group event data comprising a data object comprising parameters necessary for a discussion group conversation; and
wherein the parameters can be captured and filtered to one or more discussion group view interfaces of the plurality of discussion group view interfaces.

2-7. (Canceled) 

8. (Original) The system of claim [[7]] 1, wherein the discussion group event data comprises one or more discussion group role data comprising a data object that designates a plurality of roles.

9. (Previously amended) The system of claim 8, wherein the discussion group role data comprises one or more respondent data, the one or more respondent data comprising a data object indicating who is a respondent in a discussion group that is later added to the discussion group event data during recruitment.

10. (Previously amended) The system of claim 9, wherein the discussion group role data further comprises one or more client data, the client data further comprising a data object indicating a client in a discussion group, the discussion group comprising the discussion group conversation.

11. (Previously amended) The system of claim 10, wherein the discussion group role data further comprises moderator data, the moderator data further comprising a data object indicating a moderator device in a discussion group.

12. (Previously amended) The system of claim 11, wherein the discussion group role data further comprises translation reviewer data, the translation reviewer data comprising a data object indicating a translation reviewer device in the discussion group.



14. (Previously amended) The system of claim 13, wherein the respondent data further comprises active respondent data comprising a data object indicating an active respondent device in the discussion group.

15. (Previously amended) The system of claim 14, wherein the discussion group event data comprises social media platform data, the one or more social media platform data comprising a data object that configures the discussion group platform and its associated features for hosting the discussion group.

16. (Previously amended) The system of claim 15, wherein the discussion group event data comprises one or more discussion guide document data, the one or more discussion guide document data comprising a data object related to topics in the discussion group.

17. (Previously amended) The system of claim 16, wherein the discussion group event data further comprises respondent language data, the one or more respondent language data comprising a data object that sets the language for the respondent device.

18. (Previously amended) The system of claim 17, wherein the discussion group event data further comprises client language data, the client language data further comprising a data object that sets one or more languages for one or more client devices.

REASONS FOR ALLOWANCE
 
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record taken singularly teaches or suggests wherein the first discussion group view interface further comprises one or more discussion group source interface displays operable to display content of a data object, the data object comprising a stream of a discussion group source data transformed from another view’s instance conversation data; wherein the one or more discussion group source interface displays comprises one or more discussion group source conversation interface displays; wherein the one or more discussion group source conversation interface displays display content of the data object or stream of a discussion group source conversation data that has been transformed; wherein the first discussion group view interface further comprises one or more instance conversation interfaces; wherein the one or more instance conversation interfaces receive instance conversation data; wherein the one or more instance conversation interfaces further comprise one or more instance post data interface; wherein the one or more instance post data interface receives instance post data; wherein a discussion group event manager comprises discussion group event data comprising a data object comprising parameters necessary for a discussion group conversation; and wherein the parameters can be captured and filtered to one or more discussion group view interfaces of the plurality of discussion group view interfaces.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567. The examiner can normally be reached on Monday -Friday 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



01/22/2020



/ELIZABETH KASSA/                                       
Examiner, Art Unit 2457


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457